Citation Nr: 0208590	
Decision Date: 07/29/02    Archive Date: 08/02/02	

DOCKET NO.  99-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002) based on the VA's alleged failure to 
diagnose and treat squamous cell carcinoma of the right upper 
lung in a timely manner.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefit 
sought on appeal.  The appellant, who had active duty for 
training from February to April 1959, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.  

BVA decisions dated in December 1999 and January 2001 
remanded this case to the RO for additional development.  
That development having been accomplished to the extent 
necessary, the case was returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all available relevant 
evidence has been obtained by the RO.  

2.  Prior to the appellant's diagnosis of lung cancer in 
September 1997, VA medical records contain no evidence of 
lung cancer.  

3.  There is no evidence of carelessness, negligence, lack of 
proper skill or error in judgment on the part of VA health 
care providers who provided the appellant treatment prior to 
the date lung cancer was diagnosed in September 1997.  


CONCLUSION OF LAW

The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 based on the VA's alleged failure to 
diagnose and treat squamous cell carcinoma of the right upper 
lung in a timely manner have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
March 1999 rating decision, the statement of the case and the 
various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reason the claim was denied.  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, it appears that all relevant private and VA medical 
records have been obtained and associated with the claims 
file.  In fact, the purposes of the Board's two remand 
decisions in this case was to afford the veteran and the RO 
opportunities to identify, locate and obtain all available 
pertinent medical records.  A January 2001 statement from the 
veteran's representative contains their representation that 
records submitted at that time were a complete set of records 
and that there were no other records from this time period.  
In addition, the RO obtained an opinion regarding the medical 
questions presented in this case and the veteran was 
apparently provided a copy of that opinion.  

One last point with respect to the VA's duty to assist in 
obtaining evidence under the VCAA, one of the purposes of the 
January 2001 BVA remand decision was to obtain and associate 
with the claims file certain chest X-ray films in addition to 
any radiographic reports from a hospitalization in late 1997.  
The chest X-ray films were apparently obtained and were 
reviewed by the physician who provided the April 2001 
opinion, but were then returned to the private hospital.  The 
Board now finds that the actual inclusion of those chest X-
ray films in the claims file is unnecessary because they 
pertain to a recent hospitalization and would not provide any 
information concerning the veteran's claim that the VA failed 
to diagnose lung cancer at an earlier date.  In addition, the 
inclusion of those chest X-ray films would provide no 
additional information to adjudicative personnel since 
adjudicative personnel are not trained medical professionals 
capable of interpreting the actual X-ray films.  As such, the 
Board now finds that there is no need for the actual X-ray 
films to be included in the claims file.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Lastly, the veteran's 
representative asserts that an additional medical opinion is 
necessary in order to decide the claim.  However, as will be 
explained below, the Board finds that a further medical 
opinion is not necessary to decide the claim.  Accordingly, 
the case is now ready for appellate review.  

The veteran essentially contends that the VA should have 
detected and diagnosed his lung cancer prior to its diagnosis 
in September 1997.  The veteran relates that in 1991 there 
was some concern with some spots on his lung and that further 
follow-up was not undertaken by the VA.  The veteran asserts 
that this was actually signs of lung cancer and that the VA 
was negligent in not monitoring him for lung cancer.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.358 (2001).  A VA General 
Counsel opinion held that under the provisions of 38 U.S.C.A. 
§ 1151, benefits may be paid for disability or death 
attributable to the VA's failure to diagnose and/or treat a 
preexisting condition when the VA provides treatment or an 
examination.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).  For 
claims filed prior to January 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require a showing of fault).  
The veteran filed his claim in December 1997 and therefore 
must show some degree of fault or negligence in medical 
treatment or as was explained in the General Counsel opinion, 
disability or death due to a preexisting condition may be 
viewed as occurring as a result of VA treatment or 
examination only if a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability result from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1),(2).  Second, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.353(c)(3).  

Records of a VA hospitalization pertaining to the veteran in 
April 1982 for treatment of carcinoma of the bladder 
indicates that a chest X-ray taken at that time was clear.  A 
VA chest X-ray examination performed in October 1989 
contained an impression of a single nodule suggested in the 
right midlung field laterally, possibly representing a 
noncalcified granuloma.  A follow-up film was recommended.  A 
chest X-ray taken in October 1991 showed an impression of a 
new nodule in the left midlung that was not seen on a prior 
study performed in April 1990.  A further workup was 
recommended.  

A letter from the VA Medical Center to the veteran dated in 
November 1991 informed him that after a review of the last 
chest X-ray performed in October 1991 additional follow-up 
was indicated.  He was advised to either seek follow-up care 
at a VA medical center or request that his medical records be 
copied and released to a local physician.  

Records pertaining to a VA hospitalization of the veteran in 
January 1992 shows the veteran was admitted for evaluation of 
a solitary pulmonary nodule in the left lung.  During the 
hospitalization, the veteran underwent a computerized 
tomography scan that failed to reveal any evidence of 
pulmonary nodules.  It was felt that the findings on the 
chest X-ray of October 1991 were consistent with nipple 
shadows.  Following the hospitalization, the veteran was 
instructed that no further follow-up for his lung status was 
needed to be done unless he developed new symptoms or 
problems.  

A VA radiology report of X-rays performed preoperatively in 
August 1993 showed an impression of a normal chest.  A 
postoperative chest X-ray showed an impression of decreased 
aeration of both lung fields with diffuse ground glass 
opacity and perihilar congestive changes.  There was 
subsegmental atelectasis that was most prominent in the left 
lung base.  A chest X-ray taken during a hospitalization in 
June 1995 revealed the lungs to be clear.  The impression was 
negative.  

Private medical records dated in September 1997 include a 
report of a chest X-ray which disclosed the presence of a 4-
centimeter mass seen overlying the third intercostal space 
anteriorly on the right in the right upper lung having the 
appearance of a metastatic malignancy.  Records of a 
hospitalization in October 1997 show the veteran was 
diagnosed with nonsmall cell carcinoma of the lung and was 
admitted for fiberoptic bronchoscopy, mediastinoscopy and 
right upper lobectomy.  

Pursuant to the Board's January 2001 request, the veteran's 
claims file was reviewed by a VA physician in April 2001.  
The physician indicated that the veteran's clinical files and 
service medical records were completely and thoroughly 
reviewed as well as a review of records and X-rays provided 
from outside sources.  Following the review the physician 
stated that it was his medical opinion that there was no 
current documentation that would suggest that the veteran's 
lung cancer would have been recognized at an earlier date.  
The examiner indicated that with respect to X-rays performed 
two and a half years prior to the diagnosis of lung cancer in 
September 1997, he indicated that it was entirely possible 
that a fast growing tumor would not have been evident two and 
one-half years earlier on X-rays performed by the VA in 
June 1995.  He explained that it was therefore likely that a 
negative X-ray would be apparent and that there would be no 
findings seen on a fast growing cancer of the lung.  The 
examiner restated his medical opinion that there is no 
documentation currently available that would suggest the VA 
did not diagnose the veteran's lung cancer in a timely 
manner.  

Based on this record, the Board finds that there is no 
support for the veteran's contention that the VA failed to 
diagnose the veteran's lung cancer prior to the 
September 1997 diagnosis.  While an abnormality was 
identified on a chest X-ray performed in October 1991 
involving the left lung, that abnormality was evaluated 
during a January 1992 hospitalization at which time it was 
determined to not represent lung cancer.  It is also 
significant that at that time the abnormality was noted in 
the left lung and the veteran was ultimately diagnosed with 
cancer in his right lung.  In addition, the veteran's medical 
records were reviewed by a VA physician in April 2001 and it 
was concluded that there was no evidence of lung cancer in VA 
medical records dated prior to the September 1997 diagnosis.  

There is simply no medical evidence that the VA failed to 
identify and diagnose the veteran's right lung cancer prior 
to its diagnosis by private physicians in September 1997.  
Not only were no abnormalities of the right lung identified 
on chest X-rays dated prior to that date, but there is no 
medical opinion which even suggests that VA physicians did 
not exercise the degree of skill and care ordinarily required 
of the medical profession.  On the one occasion that an 
abnormality of the left lung was identified as being 
suspicious for a possible malignancy the veteran was notified 
of this fact and advised to follow up with further 
evaluation.  The veteran did so at a VA medical facility and 
lung cancer was ruled out at that time.  Accordingly, the 
Board concludes that compensation under the provisions of 
38 U.S.C.A. § 1151 is not warranted.  

While the veteran's representative has requested a further 
medical opinion in this case, the Board believes that such an 
opinion is not necessary given the fact that abnormalities 
identified on VA X-rays involved the left lung, and his lung 
cancer was diagnosed in the right lung and the fact that 
there is no medical opinion which suggests that the VA failed 
to diagnose the veteran's lung cancer at an earlier date.  





ORDER

Compensation under 38 U.S.C.A. § 1151 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

